DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The amendments received on 04/14/2021 have been entered, considered, and an action on the merits follows.
Applicant’s arguments regarding claim 1, found on pages 8-12 of the Remarks, have been considered but are moot, because the arguments are directed to the newly amended claim language.  Amended claims 1-3 and 6 are being addressed for the first time on the merits in the Office Action below. Previously presented claims 4-5 are allowable as addressed in the previous Office Action.

Claim Interpretation
Examiner notes that claims 1 and 4 recite the phrase “diamond-like carbon”. Said phrase is a known terminology in the art of protective coatings, and typically abbreviated as “DLC”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (hereinafter Ishikawa; JP 2010284710 A) in view of Ferrachat et al. (hereinafter Ferrachat; US 20040169313 A1), Nanbu et al. (hereinafter Nanbu; US 20080076684 A1), and Yin et al. (hereinafter Yin; US 20130241004 A1).
Regarding claim 1, Ishikawa discloses a coated metal mold (translation: paragraph 0001) comprising:
A metal mold (paragraph 0103), and
A hard coating disposed on a surface of the metal mold, the hard coating comprising an A layer formed from a nitride compound (paragraph 0065, i.e. in example/embodiment 1 a nitride layer is composed of CrN bottom layer, AlCrSiN intermediate layer, and an uppermost layer of AlCrSiN) having a thickness of 5µm or more (paragraphs 0063-0065, i.e. the total thickness of the nitride layer is 7.5µm, which is within the claimed range of 5µm or more; 0.5µm 
Ishikawa discloses the DLC, B layer having a thickness of about 1µm. Ishikawa does not disclose the DLC, B layer having a thickness in a range of 2-15µm. However, in the same field of endeavor, Ferrachat teaches a steel mold insert having a DLC layer with a thickness in the range of 2-5µm (paragraphs 0015-0018, i.e. DLC layer of 2-5µm falls within the claimed range of 2-15µm) to ensure sufficient abrasion resistance without risking the geometrical conformance of the DLC layer to the mold insert surface (paragraph 0033).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the thickness of the DLC, B layer of Ishikawa to be in the range of 2-5µm, in order to ensure sufficient abrasion resistance without risking the geometrical conformance of the DLC layer to the mold surface (paragraph 0033).
Ishikawa is silent on the skewness measurement of the B layer said embodiment, but recognizes that high galling resistance in a mold coating is essential to the durability of the mold (Ishikawa: paragraph 0009). However, in the same field of endeavor, Nanbu teaches utilizing a DLC layer to reduce friction layer between two sliding members (abstract), wherein the DLC layer has a skewness of Rsk < -0.5 in order to prevent abrasive wear of said members (paragraph 0019, i.e. Rsk < -0.5 is within the claimed range of Rsk < 0).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the DLC, B layer of Ishikawa to achieve a 
Ishikawa is also silent on the hydrogen and nitrogen content of the DLC, B layer, specifically having a hydrogen content in the range of 5-30% and a nitrogen content in the range of 5-20%. However, in the same field of endeavor, Yin teaches that in order to improve the internal sp3 bonds of a DLC coating and increase the intrinsic stress of the DLC coating, it is important for said DLC layer to contain hydrogen content of less than 40%, and nitrogen content of less than 20% (paragraph 0046, i.e. “wherein since the material characteristics of the DLC thin film greatly depend on the content of the sp3 bonds… the content of hydrogen atoms be less than 40%, and the content of nitrogen atoms be less than 20%”), which encompass the claimed ranges of 5-30% for hydrogen and 5-20% for nitrogen.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the B layer of Ishikawa to contain hydrogen content of less than 40% and nitrogen content of less than 20% as taught by Yin, in order to improve integral sp3 bonds and increase intrinsic stress of the DLC coating (paragraph 0046).

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Ferrachat, Nanbu, Yin, and Honda et al. (hereinafter Honda; JP 2011183545 A).
Regarding claim 2, the combination of Ishikawa, Nanbu and Yin teaches the invention substantially as claimed, except for the A layer comprising of alternating layers of a nitride containing chromium layer and a nitride containing vanadium layer.
Honda teaches a nitride coating consisting of alternating layers of nitride containing chromium layer and a nitride containing vanadium layer (paragraph 0010, i.e. AlCrSi-based nitrides and vanadium nitrides are alternately laminated).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute the nitride layer of Ishikawa with the nitride layer of Honda, in order to drastically improve the wear resistance, heat resistance, and sliding characteristics of the coated mold (paragraph 0011).

Regarding claims 3 and 6, Honda further teaches that the A layer, i.e. the nitride layer has a film thickness of 5µm or more, preferably 8µm or more, which falls within the claimed film thickness range of 8-70µm (paragraph 0010).

Allowable Subject Matter
Claims 4 and 5 are allowed.
Regarding claim 4, it is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitation from claim 4 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“applying an A layer formed from a nitride and having a film thickness of 5 µm or more in accordance with an arc ion plating method”
The following closest prior arts fall short for the following reasons:
Ishikawa discusses a method for applying a nitride layer to a mold using both arc ion and sputtering methods. However, Ishikawa teaches away from using the arc ion method, due to the excessive droplets that form on the surface of the mold, causing undesired surface roughness that 
	Honda teaches a method of applying a nitride layer using either an arc ion or sputtering method (paragraph 0023) and certain surface roughness values, but fails to teach a DLC layer and hydrogen content.
	Shinichi teaches a DLC layer having certain hydrogen content but fails to teach a nitride layer.
	Nakajima et al. (JP 2013151707 A) teaches a metal plate having nitride and DLC layers (paragraphs 0038 and 0053), but fails to teach the nitride layer thickness and using arc ion method to form the nitride layer.
	Munemasa (JP 2013249491 A) teaches a coating method having a nitride and DLC layers (paragraph 0011), but fails to teach the thickness of the nitride layer and the surface roughnesses of the nitride and DLC layers.
	Senbokuya et al. (US 20140013914 A1) teaches a coating method for a metal cutting tool, the coating comprising of a nitride layer, but fails to teach the surface roughness and the thickness of the nitride layer being greater than 5 µm and the surface roughness.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight, because the closest art teaches away from using an arc ion method and the motivation to combine and piecemeal the prior art is not present.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725